DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments, filed 11/30/2020, with respect to 35 USC 112(b) rejections have been fully considered and are persuasive.  The 35 USC 112(b) rejections of the claims has been withdrawn. 
Applicant’s arguments and amendments, filed 11/30/2020, with respect to the rejection(s) of claim(s) 10-18 under 35 USC 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Zhou, et al (Environmental Science Pollution Research, 21, 11500-11509, 2014) in view of He (CN106396074 [IDS Reference]; the supplied reference is difficult to read, as such, a machine translation will be provided, all citations are directed to the Examiner submitted copy) and Borden (PGPub 2015/0329390 [IDS Reference]) and evidenced by Ben Mussa, et al (International Journal of PharmTech Research, 1, 598-604, 2009). Although the primary reference has changed, He and Borden continue to apply to the claimed invention. Any of the Applicant’s Arguments that discuss these references, and relate to the motivations of the new rejections will be discussed below. Arguments that do not apply to the new rejections are considered moot, and will not be discussed, because they are not germane to the rejections at hand.
configured in a manner to allow electrochemical reduction of the contaminating hydrocarbon.  First, as will be discussed in the rejection below, the amendment provides for a lack of clarity, because there is nothing in the claims or specification that appear to clearly describe any structural differences between the zero-valent metal of the claims and that of the prior art. As such, the claimed “configuration” is unclear because there is nothing that reasonably describes how the claimed metal is configured differently than the metal of He. While it is certainly noted that He utilizes the material in a slightly different manner, the new prior art motivates the ordinary artisan to apply the material of He in a method that is very similar to the claimed method, wherein the zero-valent metal would be expected to reduce a portion of a chlorinated hydrocarbon.
Based upon the amendments, and a reassessment of the prior art, the claims continue to be rejected under 35 USC 103. Additionally, some elements of the new claim language provide for 35 USC 112(b) issues, and as such, these claims are newly rejected below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 10 is indefinite because it is unclear how to interpret the limitation “wherein said composition is configured such that said zero-valent metal interior is operative to electrochemically reduce [the contaminant].” Based upon the limitation, it would suggest that the interior has been synthesized or engineered in a specific manner, in order to render specific structure components, as to apply the claimed properties. When looking towards the instant specification, there does not appear to be any language or definition describing the specific structural or compositional elements that would allow this limitation to be achieved, nor are there any methodologies described that would allow these properties to be provided upon synthesis of the material. Since neither the claims nor the specification illuminate the skilled artisan into how this particular limitation can be achieved, it is considered indefinite. For the sake of examining the claims on their merit, it will be assumed that any material that possess the same structure as that claimed, must also necessarily provide for the same properties. The Applicant has provided no evidence to suggest that the prior art materials, which possess the same structural characteristics, do not possess the same functional characteristics.
Claims 11-18 are rejected insofar as they ultimately claim dependence on claim 10, but do not remedy the above indefinites.
Claim 14 recites the limitation "the anaerobic bacteria" in the first line.  There is insufficient antecedent basis for this limitation in the claim. Based upon the Applicant’s should have been integrated into the independent claim, thereby providing antecedent basis for claim 14. In order to examine claim 14 on its merits, it will be assumed that the limitation of claim 13 was placed into independent claim 10.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10-13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou, et al (Environmental Science Pollution Research, 21, 11500-11509, 2014) in view of He (CN106396074 [IDS Reference]; the supplied reference is difficult to read, as such, a machine translation will be provided, all citations are directed to the Examiner submitted copy) and Borden (PGPub 2015/0329390 [IDS Reference]) and evidenced by Ben Mussa, et al (International Journal of PharmTech Research, 1, 598-604, 2009).
As stated by the Applicant (see paragraph [0019] of the instant specification), and provided in Ben Mussa, it is clear that sulfate is ubiquitous within soil samples, wherein sulfate will naturally be deposited in soils by atmospheric deposition. See Ben Mussa page 598, “Introduction” section. Based upon Ben Mussa, there is a clear expectation that all soil found on the surface of the planet would be expected to possess detectable levels of sulfate.
Zhou teaches a method of removing the chlorinated hydrocarbon trichloroehtane from groundwater by providing a material comprising anaerobic bacteria, capable of performing dechlorination, a zero-valent iron, and activated carbon. These materials are 
Although Zhou does teach the formation of hydrogen, in situ, Zhou does not explicitly teach the addition of organic compounds that degrade to produce hydrogen. Additionally, Zhou does not teach a metal sulfide coating on the zero-valent iron.
He describes methods of remediating environmental pollutants by providing zero-valent iron, with an iron sulfide surface coating. He notes that the particle is comprised of a zero-valent iron interior, with a metal sulfide outer surface layer. He describes that the material is used to decontaminate environments that include chlorinated hydrocarbons. See pages 1 and 2.  He does not describe further providing organic compounds operable to degrade to produce molecular hydrogen, He provide molecular hydrogen through administering hydrogen peroxide to the system. He provides for a particle that is patentably indistinct from the claimed particle. It is noted that the Applicant freely states that this behavior is inherent to the claimed particle (see paragraph [0019]); since the claimed particle is patentably indistinct from He’s particle, it must have inherently configured to electrochemically reduce the contaminant, there are no clear structural differences from the claimed material and that of He, further suggesting that the He material is inherently capable of the claimed action. Furthermore, as the zero-valent iron of Zhou is explicitly shown to electrochemically reduce the chlorinated contaminant, the ordinary artisan would expect the zero-valent iron of He to perform a similar reduction. See Zhou, page 11507, Figure 4.
 Additionally, it should be noted that throughout the He reference, the material and the reaction is defined as “catalysis oxidation.” A catalyst possesses a very clear, unambiguous, and well-known definition in the art, and would suggest that the material is “reusable,” which means that it can be used indefinitely (catalyst: (n) a substance that increases the rate of a chemical reaction without itself undergoing any permanent chemical change [source: dictionary.com]).  As noted above, sulfate ions are expected to be present in all of the He samples. Furthermore, it seems clear from the He reference that the iron core is being oxidized, suggesting that contaminant must necessarily be reduced, as this is the nature of redox reactions.
Based upon He’s description of the sulfide coated zero-valent metal as providing catalysis, the material must be reusable, and would not be expected to fall victim of the surface oxidation that Zhou describes. See Zhou, page 11501, right column, first [incomplete] paragraph. This would provide clear motivation to apply the improved sulfide coated zero-valent metal of He to the method of Zhou.

With respect to claim 10, Zhou teaches a fundamentally similar method of removing chlorinated hydrocarbons from groundwater. The two main differences are that Zhou does not teach adding organic materials to increase the molecule hydrogen, nor does Zhou teach that the zero-valent metal possesses a metal sulfide coating. As discussed above, there is clear motivation to further add organic materials to allow for increased in situ hydrogen, since this would be expected to enhance the functionality of the degradative bacteria. Furthermore, there is clear motivation found in Zhou to find an improvement upon the zero-valent metal, since the surface is known to oxidize. He provides for a catalytically active zero-valent iron with a metal sulfide coating. The fact that it is catalytic would suggest that it does not fall victim to the same oxidative-irreversible problems as uncoated zero-valent iron. Finally, although He does not teach that the material is configured to reduce portions of the contaminant, there do not appear to be any structural or compositional differences between the claimed material and that of He. If there are no clear differences, the material of He must have inherently 
With respect to claim 11, He describes the iron material as being delivered as a “suspension.” See page 2, paragraph beginning “Further, the polluting medium is…” Although not explicitly described as an aqueous colloid, the ordinary artisan would find this particular formulation to be obvious over He defining the delivery method as a suspension, because the ordinary artisan would prefer for the material to be delivered evenly, instead of an aqueous solution with settled sediment.
With respect to claim 12, Zhou provides for activated carbon particulate that is immobilized on a “bio-bead.”
With respect to claim 13, Zhou provides for anaerobic bacteria of the genera Dehalococcoides. See page 11508, “Conclusions” section.
With respect to claim 15, Zhou and He both teach zero-valent iron.
With respect to claim 16, He teaches a metal sulfide outer surface layer.
With respect to claim 17, He describes a zero-valent iron to iron sulfide ration ranging from 5:1 to 50:1. See page 2, paragraph beginning “Further, the reduced iron powder and pyrite…” This range would necessarily include the claimed percentages.
With respect to claim 18, Borden indicates that the organic material can include alcohols, carbohydrates, glycerol, and fatty acids. See paragraphs [0022] and [0023].


14 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou, et al (Environmental Science Pollution Research, 21, 11500-11509, 2014) in view of He (CN106396074 [IDS Reference]; the supplied reference is difficult to read, as such, a machine translation will be provided, all citations are directed to the Examiner submitted copy) and Borden (PGPub 2015/0329390 [IDS Reference]) and Alvarez, et al (WO 98/49106 [IDS Reference]) and evidenced by Ben Mussa, et al (International Journal of PharmTech Research, 1, 598-604, 2009). See the discussion above. Zhou explicitly teaches the usefulness of members of the Dehalococcoides genera, but does not teach the claimed species.
Alvarez teaches methods of remediating soil and groundwater by apply zero-valent iron and anaerobic bacteria that perform reductive de-chlorination. Alvarez specifically teaches some of the claimed microbes. Alvarez specifically notes that this combination of bacterium and zero-valent iron provides for synergism. See page 1, lines 13-19; page 9, lines 10-29; pages 23-25, “Halocarbon contamination” section.
It would be obvious to combine the method of Alvarez to that of Zhou, He and Borden, because in addition to presenting a synergistic method of reducing groundwater/soil contaminants, Alvarez also describes the same zero-valent iron as that discussed in He. As such, it is clear that all of these methods could be used together, and would be expected to be compatibles with one another. The combination of methods would be expected to be better than any individually cited method.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W BERKE-SCHLESSEL whose telephone number is (571)270-3643.  The examiner can normally be reached on M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID W BERKE-SCHLESSEL/Primary Examiner, Art Unit 1651